                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


UNITED STATES OF AMERICA                             )
                                                     )
V.                                                   )               No. 3:21-CR-17
                                                     )             JUDGE VARLAN
DIOS TATE                                            )

                               SENTENCING MEMORANDUM

        The Defendant, Mr. Dios Tate, files this sentencing memorandum in accordance with the

 Honorable Court’s order. On May 6, 2021, the defendant pleaded guilty to count two of the

 indictment, charging aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1).

        On August 3, 2021, the presentence investigation report (PSR) was returned and correctly

 calculated the guideline range to be the statutory term of two years’ imprisonment. See Doc. 19, ¶

 58. Based on the information contained in the PSR, the Defendant respectfully requests this

 Honorable Court to sentence him to of 24 months as to Count Two, followed by a term of

 supervised release not to exceed one year, pursuant to 18 U.S.C. § 3583(b)(3).




Case 3:21-cr-00017-TAV-DCP Document 23 Filed 08/25/21 Page 1 of 2 PageID #: 85
         The Defendant respectfully reserves the right to offer argument and proof at the sentencing

 hearing as it deems appropriate and as the Court permits.

                                                 RESPECTFULLY SUBMITTED:
                                                FEDERAL DEFENDER SERVICES OF EASTERN
                                                TENNESSEE, INC.


                                                 BY:     s/Nakeisha C. Jackson
                                                         Nakeisha C. Jackson
                                                         TN Bar No.: 034290
                                                         Federal Defender Services
                                                         800 S. Gay St.
                                                         Suite 2400
                                                         Knoxville, TN 37929
                                                         (865) 637-7979



                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 25, 2021, a copy of the foregoing Sentencing Memorandum

 was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

 filing system to all parties indicated on the electronic filing receipt. All other parties will be served

 by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                                         s/Nakeisha C. Jackson
                                                           Nakeisha C. Jackson




                                                    2

Case 3:21-cr-00017-TAV-DCP Document 23 Filed 08/25/21 Page 2 of 2 PageID #: 86
